     Case 2:19-cv-00993-JAK-JEM Document 30 Filed 05/24/19 Page 1 of 2 Page ID #:312




 1 Tina Wolfson, CA Bar No. 174806
   twolfson@ahdootwolfson.com
 2 Bradley K. King, CA Bar No. 274399
   bking@ahdootwolfson.com
 3 AHDOOT & WOLFSON, PC
   10728 Lindbrook Drive
 4 Los Angeles, CA 90024
   Tel: (310) 474-9111
 5 Fax: (310) 474-8585
 6 Counsel for Plaintiff Barbara Trevino and the Putative Class
 7 Dean J. Zipser
   dzipser@umbergzipser.com
 8 Mark A. Finkelstein
   mfinkelstein@umbergzipser.com
 9 Adina W. Stowell
   astowell@umbergzipser.com
10 UMBERG ZIPSER LLP
   1920 Main Street, Suite 750
11 Irvine, CA 92614
12 Counsel for Defendants Smashburger IP Holder LLC
   and Smashburger Franchising LLC
13
14                         UNITED STATES DISTRICT COURT

15                          CENTRAL DISTRICT OF CALIFORNIA

16 In Re: Smashburger IP Holder, LLC, et al.           Lead Case No. LA CV19-00993 JAK (JEMx)
17
   _________________________________
18
19 BARBARA TREVINO, individually and                   Consolidated Case No. LA CV19-02794-JAK
   on behalf of all others similarly situated,         (JEMx)
20
                        Plaintiff,                     JOINT STIPULATION TO VACATE
21                                                     PLAINTIFF TREVINO’S LOCAL
          v.                                           RULE 23-3 DEADLINE
22
23 SMASHBURGER IP HOLDER LLC,                          Hon. John A. Kronstadt
   SMASHBURGER FRANCHISING LLC,
24 and JOLLIBEE FOODS                                  Compliant filed: April 11, 2019
   CORPORATION (USA),                                  Service waived: May 9, 2019
25
                                                       Current L.R. 23-3 date: August 7, 2019
26                      Defendants.

27
28

              JOINT STIPULATION TO VACATE LOCAL RULE 23-3 DEADLINE
     Case 2:19-cv-00993-JAK-JEM Document 30 Filed 05/24/19 Page 2 of 2 Page ID #:313



 1           Plaintiff Barbara Trevino, individually and on behalf of all others similarly situated
 2    (“Plaintiff”), and Defendants Smashburger IP Holder LLC and Smashburger Franchising
 3    LLC (collectively, “Defendants”1), through their counsel, hereby stipulate to the entry of the
 4    concurrently filed proposed order, which would vacate the 90-day deadline to file a motion
 5    for class certification in this action under Local Rule 23-3.
 6           Pursuant to Local Rule 5-4.3.4, Bradley K. King hereby attests that the following
 7    signatories concur in this filing’s content and have authorized the filing.
 8
 9
                                                      Respectfully submitted,
10
      Dated: May 24, 2019                             /s/Bradley K. King
11                                                    Tina Wolfson
                                                      Bradley K. King
12                                                    AHDOOT & WOLFSON, PC
                                                      10728 Lindbrook Drive
13                                                    Los Angeles, CA 90024
                                                      Tel: (310) 474-9111; Fax: (310) 474-8585
14
                                                      Counsel for Plaintiff Barbara Trevino and the
15                                                    Putative Class
16
      Dated: May 24, 2019                             /s/Adina W. Stowell
17                                                    Dean J. Zipser
                                                      Mark A. Finkelstein
18                                                    Adina W. Stowell
                                                      UMBERG ZIPSER LLP
19                                                    1920 Main Street, Suite 750
                                                      Irvine, CA 92614
20
                                                      Counsel for Defendants Smashburger IP Holder
21                                                    LLC and Smashburger Franchising LLC
22
23
24
25
26
27
28    1
       Plaintiff has filed a notice of voluntary dismissal as to her claims against Defendant Jollibee
      Foods Corporation (USA). (Dkt. 29.)
              JOINT STIPULATION TO VACATE LOCAL RULE 23-3 DEADLINE
